DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.
Claims 8-12 are original.
Claims 1-7 and 13-20 are withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-12, in the reply filed on 6/27/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2021 was filed before the mailing date of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, the claim recites “a core stock layer conforming to an identity card standard…”  and “one or more security attributes embedded in the core stock layer in compliance with a payment card standard…”.  The terms “identity card standard” and “payment card standard” render the claim indefinite.  The specification gives example standards such as “Europay, Mastercard, and Visa Consortium (EMVco) payment card standard, the American Association of Motor Vehicle Administrators (AAMVA) identity card standard, the International Standardization Organization (ISO) / International Electrotechnical Commission (IEC) 7810 standard for identification cards, or the Payment Card Industry Data Security Standard (PCI DSS) requirements” (see para. 0008).  However, the metes and bounds of the claimed standards are not clearly set forth as the example standards are subject to change.
Regarding claim 12, the claim further recites “a Europay, Mastercard, and Visa Consortium (EMVco) standard; an American Association of Motor Vehicle Administrators (AAMVA) standard; an International Standardization Organization (ISO) / International Electrotechnical Commission (IEC) 7810 standard; or a Payment Card Industry Data Security Standard (PCI DSS)”. However, the metes and bounds of the claimed standards are not clearly set forth as the standards are subject to change.
Dependent claims 9-11 are rejected by virtue of dependency because they do not remedy the noted deficiency of base claim 8.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan (US 2016/0210621 A1).

Regarding claim 8, Khan discloses a physical credential comprising: 
a core stock layer conforming to an identity card standard, the identity card standard specifying a first architecture defining an arrangement of embedded identity attributes in accordance with X-Y coordinates of the physical credential (see para. 0077, ISO/IEC 7810 ID-1 or ISO/IEC 7816 standard), the core stock layer comprising:
one or more one or more wire-based antennas machined into the core stock layer and configured to transmit one or more of the identity attributes to a credential reader (see para. 0077, wherein the antenna is a coil of wire, as known in the art); and
one or more security attributes embedded in the core stock layer in compliance with a payment card standard, the payment card standard specifying a second architecture defining an arrangement of embedded security attributes in accordance with the X-Y coordinates (see FIG. 7A financial card; see also para. 0077, wherein “payment card standard” also covers ISO/IEC 7810 ID-1 or ISO/IEC 7816); and
a personalization layer affixed to the core stock layer and storing a digitized version of the one or more of the identity attributes in compliance with the identity card standard, such that one or more constraints defined by the second architecture with respect to the X-Y coordinates are met (see para. 0095-0096).  

Regarding claim 9, Khan discloses the physical credential of claim 8, wherein the identity attributes comprise at least one of a constrained code attribute, a barcode, a photograph, a magnetic stripe, a radio frequency identifier, a fluorescent overlay, a hologram, microtext, or laser engraving (see para. 0054).  

Regarding claim 10, Khan discloses the physical credential of claim 8, wherein the core stock layer further comprises a semiconductor chip electrically coupled to the one or more wire-based antennas (see para. 0077, wherein cards with wireless antennas are coupled to micro-controllers, as known in the art).  

Regarding claim 11, Khan discloses the physical credential of claim 8, wherein the core stock layer stores one or more digital identity tokens in compliance with the identity card standard (see Fig. 8A, para. 0089).  

Regarding claim 12, Khan discloses the physical credential of claim 8, wherein the physical credential conforms to at least one of: a Europay, Mastercard, and Visa Consortium (EMVco) standard; an American Association of Motor Vehicle Administrators (AAMVA) standard; an International Standardization Organization (ISO) / International Electrotechnical Commission (IEC) 7810 standard; or a Payment Card Industry Data Security Standard (PCI DSS) (see Fig. 7A, para. 0077).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pareek (US 2017/0206527 A1)
Chakrabarti (US 2009/0090770 A1)
Tardif (US 2002/0147679 A1)
Jones (US 2003/0038174 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC WONG
Primary Examiner
Art Unit 3698


/ERIC T WONG/Primary Examiner, Art Unit 3698